Citation Nr: 0711954	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  00-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, including for the purpose of receiving Class II VA 
outpatient dental treatment.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the post operative residuals, status post 
herniated nucleus pulposus of C5-6.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for reactive airway disease.  

4.  Entitlement to a disability rating in excess of 10 
percent for an adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999, including service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A September 1999 RO decision granted service connection for 
status post herniated nucleus pulposus of C5-6, rated as 10 
percent disabling; the veteran's appeal for a higher rating 
remains in appellate status.  The Board remanded the case in 
August 2001 and again in October 2004.  The remand 
development request by the Board has been completed and the 
Board now proceeds with its review of this issue.  

The September 1999 RO decision also granted service 
connection for an adjustment disorder, rated as 
noncompensable.  The Board remanded the case in August 2001.  
The RO granted a 10 percent rating effective in September 
2002, the date of the most recent VA mental examination.  In 
October 2004, the Board granted a 10 percent rating from the 
day after the veteran completed her active service, in 
September 1999, to the previous effective date in September 
2002.  The Board noted that the issue of entitlement to a 
disability rating in excess of 10 percent for the adjustment 
disorder would be addressed after the development requested 
in the October 2004 Board remand.  

The September 1999 RO decision also granted service 
connection for the postoperative residuals of right hammer 
toe surgery, rated as noncompensable.  The veteran appealed 
the evaluation.  The Board remanded the issue in August 2001.  
In its October 2004 decision, the Board denied a higher 
rating for the postoperative residuals of right hammer toe 
surgery.  

The RO decision of September 1999 denied service connection 
for a breast disorder, including as a residual of a 
mammoplasty.  The Board remanded the case in August 2001.  
The Board granted this claim in October 2004.  The agency of 
original jurisdiction (AOJ) subsequently assigned a rating 
and effective date.  There is no record of a timely 
disagreement with these aspects of the claim.  Thus, this 
issue is no longer before the Board.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The September 1999 RO decision also denied a claim for 
benefits for periodontal disease, including for the purpose 
of receiving Class II VA outpatient dental treatment.  The 
Board remanded the case in August 2001.  In October 2004, the 
Board remanded this issue so the AOJ could consider 
entitlement under 38 U.S.C.A. § 1712 (West 2002).  The AOJ's 
analysis is in the September 2006 supplemental statement of 
the case.  

A December 1999 RO rating decision granted service connection 
for reactive airway disease and for migraine headaches and 
assigned initial ratings of 10 percent for each.  The Board 
remanded the case in August 2001.  In October 2004, the Board 
denied the appeal for higher rating for migraines and 
remanded the reactive airways issue.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent for reactive airway disease and 
entitlement to a disability rating in excess of 10 percent 
for an adjustment disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Dental trauma, or residuals thereof, is not shown to have 
been present in service, or at any time thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities.

2.  The veteran's periodontal disease was in existence at the 
time of her discharge from service.  

3.  The veteran's certificate of discharge or release from 
service does not bear a certification that the veteran was 
provided, within the ninety (90) day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment.  

4.  The veteran's application for benefits for periodontal 
disease was timely filed.  

5.  The post operative residuals, status post herniated 
nucleus pulposus of C5-6, are manifested by complaints of 
constant neck pain, and no more than slight limitation of 
cervical spine motion, with forward flexion of the cervical 
spine to 60 degrees and a combined range of motion of the 
cervical spine motion of 265 degrees.  There are no 
associated neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  Dental trauma, or residuals thereof, was not incurred in 
or aggravated by active military service, nor is it 
proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a), 4.150 (2006).

2.  The criteria for VA outpatient dental treatment on a one-
time correction basis have been met.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161(b)(1)(i) (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the post operative residuals, status post 
herniated nucleus pulposus of C5-6, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5290, 5293 (2003), 5241, 
5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2001, June 2003, April 
2005 and May 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for increased 
ratings, earlier effective dates, and service connection as 
well as the information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed, in April 
2005 and May 2006, to submit any evidence in her possession 
that pertained to her claims.  Although this notice was 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated each based on all the evidence in 
September 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of her claims and the late 
notice did not affect the essential fairness of the decision. 

Referable to the service connection claim, because it is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  The notice as to ratings 
and effective dates required by Dingess/Hartman was sent with 
the May 2006 correspondence.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.  

Service Connection for Periodontal Disease, 
Including for the Purpose of Receiving Class II VA Outpatient 
Dental Treatment

On examination for separation from service, in May 1999, it 
was noted that the veteran was missing teeth 1, 16, 17, 18, 
19, 30, and 32; and that she had periodontal disease.  On her 
claim, received in September 1999, the veteran requested 
benefits for periodontal disease.  The September 1999 RO 
rating decision denied service connection because disability 
compensation is not payable for periodontal disease under the 
applicable regulation.  In October 1999, the veteran 
disagreed, asserting that she still had periodontal disease, 
that it was service-connected, and that it should be rated.  
In her May 2000 substantive appeal, the veteran reported that 
she did not have periodontal disease when she entered service 
and that it was diagnosed during service, in the early 
1990's.  

Compensation is paid for disabilities and not every medical 
condition is a disability for which compensation can be paid.  
See 38 C.F.R. §§ 3.303(c), 3.385, 4.9 (2006).  Periodontal 
disease is a condition which is not considered disabling or 
compensable.  38 C.F.R. § 4.150, Note following diagnostic 
code 9913 (2006).  Consequently, service connection for 
compensation purposes must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for compensation is also a claim for outpatient 
treatment.  Therefore, the Board remanded the claim so the RO 
could consider whether the veteran was entitled to outpatient 
dental treatment under 38 U.S.C.A. § 1712(b).  

A veteran may be entitled to service connection for the 
purpose of receiving VA outpatient dental treatment where she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161, such as veterans having a 
compensable service-connected condition (Class I 
eligibility); veterans having a noncompensable service-
connected dental condition, provided that they apply for 
treatment within a certain period after service (Class II 
eligibility); and those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2006).  

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service connected and compensable in degree; or 

(B) is service connected, but not compensable in degree, if: 

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service; 

(ii) the veteran had served on active duty for a period of 
not less than 180 days or, in the case of a veteran who 
served on active duty during the Persian Gulf War, 90 days 
immediately before such discharge or release; and 

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (1) in the case of a 
veteran who reentered active military, naval, or air service 
within 90 days after the date of such veteran's prior 
discharge or release from such service, application may be 
made within 90 days from the date of such veteran's 
subsequent discharge or release from such service, and (2) if 
a disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days 
after the date of correction; and

The veteran's certificate of discharge or release from active 
duty does not bear a certification that the veteran was 
provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental X- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed.

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a nonservice-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where

(H) the dental treatment is medically necessary (i) in 
preparation for a hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter. 38 
U.S.C.A. § 1712(a)(1) (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I. Those having a service- connected compensable 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment, and no restriction as 
to the number of repeat episodes of treatment.

(b) Class II(1)(i). Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) application for treatment is made within 90 days 
after such discharge or release; (C) the certificate of 
discharge or release does not bear certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.

Class II(1)(ii). Those veterans discharged from their final 
period of service after August 12, 1981, who had reentered 
active military service within 90 days after the date of 
discharge or release from a prior period of active military 
service may apply for treatment of a service-connected 
noncompensable dental condition relating to any such periods 
of service within 90 days from the date of their final 
discharge or release. (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within 90 days after the date of 
correction.

(c) Class II(a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
treatment authorized will be completed on a fee-basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service- connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Section 17.47(g).

(j) Class VI. Any veteran scheduled for admission or 
otherwise receiving care and services under Chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., as for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment. 38 C.F.R. § 17.161.

In the present case, it is clear that, based on the evidence 
of record, the veteran was discharged from military service 
after having served honorably for a period greater than 180 
days.  Similarly clear is the fact that, at the time of the 
veteran's discharge, her dental condition was obviously in 
existence.  The veteran's certificate of discharge or release 
from service bore no certification that the veteran had been 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate and necessary 
dental treatment.  Her claim for benefits was received within 
90 days after the veteran's discharge from service.  Inasmuch 
as all conditions for entitlement have been satisfied, the 
Board finds that the veteran is entitled to such VA 
outpatient dental treatment as may be reasonably necessary on 
a one-time only correction basis.  

An Initial Disability Rating in Excess of 10 Percent for the 
Post Operative Residuals, Status Post Herniated Nucleus 
Pulposus of C5-6  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Rating Criteria

The rating criteria changed during the pendency of the 
appeal.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Effective September 23, 2002, an intervertebral disc syndrome 
could also be rated based on incapacitating episodes.  The 
regulation defined an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no evidence 
that a physician prescribed treatment that included bed rest.  
Further, on the July 2005 VA examination, it was reported 
that there were no periods of incapacitation within the last 
12 months.  Thus, there is no basis to rate the disability on 
incapacitating episodes.  38 C.F.R. Part 4, Code 5243 (2006).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

Discussion of Evidence

The service medical records show that a C5-6 anterior 
cervical diskectomy and fusion were performed in August 1998.  
A pseudoarthrosis developed and the veteran had a second 
surgery in November 1998.  The procedure was described as a 
re-entry C5-6, anterior cervical discectomy and fusion with 
plating and bone bank bone.  The separation examination noted 
these surgeries, but did not report resultant ranges of 
motion.  

A VA neurology examination in September 1999 shows the 
veteran described her neck as tight, with burning across her 
shoulders.  The examiner noted a right lateral cervical scar 
at the site of the laminectomy.  Her neck was generally quite 
restricted in range of motion to only about 10 degrees to the 
left or right, after which she guarded and was extremely 
uncomfortable and unwilling to extend.  This limitation to 10 
degrees was noted by the examiner to be due to guarding by 
the veteran.  It does not appear to be an accurate reflection 
of the actual range of her neck motion because the other 
pertinent findings were essentially normal and not consistent 
with such a substantial limitation.  The examiner noted that 
the muscle groups were not tender and did not have the 
consistency of muscle spasm.  Motor examination showed normal 
bulk, tone and strength.  Sensory examination was intact.  

The report of the September 2003 VA spine examination shows 
the veteran reported that neck pain began in service.  She 
had done fairly well since a fusion procedure at the C5-6 
level.  Currently, she had minimal symptoms with intermittent 
numbness in her right arm, muscle pain, and spasm in the 
superior trapezius muscle bundles.  The examiner expressed 
the opinion that the range of cervical spine motion was 
normal, with 60 degrees flexion, 20 degrees extension, 60 
degrees rotation, bilaterally, and 45 degrees flexion, 
bilaterally.  There was tenderness and spasm of the superior 
bundles of the trapezius muscles, bilaterally.  The diagnosis 
was degenerative disk disease of the cervical spine with 
minimal loss of function, which was improved by cervical 
fusion in 1998.  The essentially normal range of motion shown 
on the 2003 VA examination would be no more than a slight 
impairment under the old rating criteria.  Under the new 
criteria, the flexion to 60 degrees would be noncompensable 
and the combined range of motion of 290 degrees would be well 
within the criteria for a 10 percent evaluation.   

The July 2005 VA examination shows the veteran complained of 
constant neck pain.  It was noted that she had been treated 
in service, in 1998, for a herniated cervical disk at C5-6.  
On examination, cervical spine motion was 60 degrees flexion, 
30 degrees extension, 45 degrees rotation to the left and 60 
degrees rotation to the right, 40 degrees lateral bending to 
the right and 30 degrees to the left.  There was a 3 
centimeter surgical scar just above the clavicle on the right 
side of the anterior neck, which was noted to be well healed.  
There was no increase in limitation of motion due to 
weakness, fatigability, or incoordination following 
repetitive use.  The diagnosis was herniated disk, fifth and 
sixth cervical vertebrae, status post anterior discectomy and 
interbody fusion.  

As per Note 2, above, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  So the forward flexion 
demonstrated on the July 2005 examination would not indicate 
a restriction of motion.  When compared with the normal 
ranges of motion, the limitation of extension to 30 degrees, 
rotation to 45 degrees on the left and 60 degrees on the 
right, and lateral bending to 40 degrees to the right and 30 
degrees to the left reflect no more than a slight limitation 
of motion.  This slight limitation of motion would be 10 
percent disabling under the previous rating criteria.  
38 C.F.R. Part 4, Code 5290 (2003).  

Turning to the new rating criteria, the forward flexion of 
the cervical spine was 60 degrees, which is greater than 40 
degrees, and does not meet the criteria for a compensable 
rating.  However, the combined range of motion of the 
cervical spine motion was 265 degrees, which again falls 
within the range from 170 to 335 degrees, for which the 
rating code provides a 10 percent evaluation.  

The well healed scar does not provide a basis for a higher 
evaluation.  38 C.F.R. § 4.118 (2006).  

The neurologic factors in this case have been thoroughly 
evaluated.  A March 2003 VA clinical note shows that the 
veteran reported neck pain radiating into her left upper 
extremity, with intermittent 4th and 5th finger numbness.  
Motor responses were normal at 5/5.  Muscle bulk and tone 
were normal.  Sensation was normal in all modalities, 
including the left arm.  The intermittent numbness was noted 
to be subjective and not revealed to examination.  
Coordination was normal.  Deep tendon reflexes were normal at 
2+, symmetric and down-going at the toes.  Further testing 
was recommended.  

The report of the April 2003 VA neurological examination 
reflects the veteran's complaints of neck pain and some 
numbness into the back of the neck.  She rated the neck pain 
at 4/10.  Neurological examination showed motor examination 
was normal at 5/5.  Muscle bulk and tone were normal.  
Sensation was normal in all modalities.  Coordination was 
normal.  Deep tendon reflexes were normal at 2+, symmetric 
and down-going at the toes.  The diagnosis was neck pain.  
The examiner did not identify any neurologic manifestations.  

In April 2003 there was normal nerve conduction testing of 
the left median and ulnar motor and sensory nerves.  There 
was also a normal electromyogram of the muscles.  The 
conclusion was a normal electrophysiological study, with no 
evidence for radiculopathy.  In May 2003, magnetic resonance 
imaging (MRI) disclosed a C6-7 level moderate disc osteophyte 
complex, without central canal stenosis.  A VA neurology 
clinic note of May 2003 shows that these results were 
reviewed and the veteran was examined again.  The assessment 
was left 4th and 5th digit numbness with history of previous 
C5-6 fusion.  The doctor specified that there was no 
neuropathy, radiculopathy, or myelopathy present.  

The July 2005 VA spine examination concluded with a diagnosis 
of herniated disk, 5th and 6th cervical vertebrae, status post 
anterior discectomy and interbody fusion.  The examiner 
explained that although the veteran complained of persistent 
sensory symptoms in the C8 distribution of the left upper 
extremity, her neurologic examination both on that occasion 
and at the time she was examined by the neurologist in 2003 
was entirely within normal limits.  Therefore, it was 
concluded, there was no evidence of an active neuropathy 
present.  

Looking to the rating criteria in effect when the claim was 
filed, since there is no competent medical evidence of active 
neuropathy, the service-connected postoperative 
intervertebral disc syndrome, would be no more than mild, 
warranting the current 10 percent rating.  It would not 
approximate a moderate impairment with recurring attacks, as 
required for the next higher, 20 percent rating and would not 
display the neurologic deficits required for a higher 
evaluation.  38 C.F.R. Part 4, Code 5293 (2003).  Similarly, 
since there is no competent medical evidence of active 
neuropathy, there are no associated objective neurologic 
abnormalities which could be separately rated, in accordance 
with the new rating criteria.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2006).  

While the veteran may feel that her neck symptoms are so 
disabling that a higher rating is appropriate, the objective 
findings of the trained medical personnel are significantly 
more probative in determining whether the criteria for a 
higher rating have been met.  Here, the medical evidence 
provides a preponderance of evidence, which establishes that 
the service-connected neck disability does not approximate 
any applicable criteria for a higher or additional rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  At no time has the service-
connected cervical spine disorder exceeded the criteria for a 
10 percent rating.  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for periodontal disease, only for the 
purpose of receiving VA outpatient dental treatment on a one-
time correction basis, is granted.  

An initial disability rating in excess of 10 percent for the 
post operative residuals, status post herniated nucleus 
pulposus of C5-6, is denied.  


REMAND

In the October 2004 Board remand, it was noted that, in an 
October 2002 VA clinical note, it was reported that pulmonary 
function testing showed mild restriction.  The Board remanded 
for the October 2002 pulmonary function test report.  
However, after a diligent search, there is no record of a 
pulmonary function test in 2002.  It appears that the 
clinician who reviewed the case in October 2002, was 
referring to the September 1999 pulmonary function test, 
which is of record and shows mild restriction.  Since this 
test was done, almost 71/2 years ago, a current examination is 
desirable.  

The AOJ had used the date of the most recent VA mental 
examination, in September 2002, as the effective date for the 
10 percent rating for the service-connected adjustment 
disorder.  In October 2004, the Board decided to take the 
effective date for the 10 percent rating all the way back to 
service, in September 1999, based on the veteran's need for 
medication.  The Board found that further development was 
necessary to determine if a rating in excess of 10 percent 
was warranted.  The Board remanded the psychiatric rating 
issue so the veteran could identify any relevant treatment 
records and the AOJ could obtain and consider them.  The RO 
requested this information in April 2005, but the veteran did 
not respond.  Since additional evidence is desirable to rate 
the disability, the Board now remands for another 
examination.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to an initial disability rating in 
excess of 10 percent for reactive airway disease and 
entitlement to a disability rating in excess of 10 percent 
for an adjustment disorder are REMANDED for the following 
action:

1.  The veteran should be scheduled for a 
VA pulmonary examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  Any tests or studies needed to 
respond to the following questions should 
be done.  Specifically, pulmonary function 
testing must be done.  The examiner should 
respond to the following with a complete 
explanation.  
a.  The examiner should interpret the 
pulmonary function test results.  
b.  The examiner should describe all 
current manifestations of the service-
connected reactive airway disease.  

2.  The veteran should be scheduled for a 
VA mental examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  Any tests or studies needed to 
respond to the following questions should 
be done.  The examiner should respond to 
the following with a complete explanation.  
a.  The examiner should describe all 
current manifestations of the service-
connected adjustment disorder.  
b.  The examiner should assign a GAF score 
for the service-connected adjustment 
disorder.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


